Citation Nr: 0011705	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel
INTRODUCTION

The appellant had active service from April 1969 to April 
1971.  He had over six months of foreign and/or sea duty, and 
no awards or decorations specific to combat (DD 214).  His 
personnel records reflect service in the Republic of Vietnam 
from September 17, 1970, to March 20, 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board), and remanded in April 1999 for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  

It was pointed out in the April 1999 remand, that the 
appellant did not perfect an appeal to the July 1995 rating 
action denying service connection for PTSD, that new and 
material evidence was required to reopen a claim for service 
connection for PTSD, and that the RO had provided him with 
the laws and regulation for reopening a previously-denied 
claim with the submission of new and material evidence, but 
had rendered a decision on the merits.  However, the Board 
has a legal duty to consider the new and material issue 
regardless of the RO's actions.  Barnett v. Brown, 83 F.3rd 
1380 (Fed. Cir. 1996).

The Board notes that there were significant efforts on the 
part of the RO to secure records of treatment for the 
appellant after service, and while it does not appear that 
all of the Nellis records were secured, there is nothing in 
the record to indicate that they would contain any 
information not reported elsewhere, or independent research 
into the claimed stressors.  


FINDINGS OF FACT

1.  In a decision in dated in July 1995 the RO denied the 
appellant's claim for service connection for PTSD; he 
submitted a timely notice of disagreement (NOD) and a 
statement of the case (SOC) was provided but he did not 
submit a timely substantive appeal.

2.  Evidence submitted since the July 1995 decision consists 
primarily of evidentiary assertions by the appellant, and 
cumulative and duplicate medical evidence.

3.  The evidentiary assertions by the appellant are not new 
as they are redundant, duplicative, and cumulative of 
evidence previously submitted.


CONCLUSION OF LAW

The July 1995 RO decision was final as to entitlement to 
service connection for PTSD, and as the evidence submitted 
since that determination is not new and material, the claim 
of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104(a), 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  

Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" by 
the Board.  38 U.S.C.A. § 7104(b).  The exception is that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  Therefore, once a Board 
decision becomes final under § 7104(b), "the Board does not 
have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (When new and material 
evidence has not been submitted in a previously disallowed 
claim "[f]urther analysis . . . is neither required, nor 
permitted.").

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  

In Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 15, 2000), it 
was determined that the first prong of the Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) test of whether the 
evidence was new and material if it was "(1) not merely 
cumulative of other evidence in the record," was entirely 
consistent with the regulatory definition of new and material 
evidence, and was not overruled in Hodge.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).


Factual Background

	Evidence at the time of the July 1995 decision:

The appellant's enlistment examination in April 1969 noted he 
had sustained a head injury prior to service.  In April 1970 
he was in a fight and sustained injuries to include the head.  
Skull x-rays were within normal limits.  In November 1970 he 
was seen at a Naval Support Facility on referral for possible 
psychological testing.  It was noted that he sustained head 
injuries ten years before, and the question arose as to 
whether he might have residual organic brain damage.  The 
motorcycle accident ten years before had resulted in multiple 
skull fractures, and he had been unconscious for 3 days.  EEG 
(electroencephalogram) and testing were apparently within 
normal limits after the accident.  The appellant stated that 
he had difficulty scholastically most of the time he was in 
school, his family moved around a lot, and he quit school 
after the accident.  At that time he was three months into 
the 11th grade.  He had worked in the oil fields before 
joining the service.  It was noted that he had wintered over 
in Antarctica with no great problem.  

A consultation report noted that the appellant was twice 
divorced, and had a history of scholastic problems since 
childhood.  He had poor self image due to feelings of 
intellectual inferiority.  An accident in Antarctica, with 
neck injury and occipital pain was noted.  Two psychiatric 
hospitalizations in Nevada, prior to service, and placement 
on Haldol on one occasion, were reported.  The appellant felt 
he came to the MHC (mental health clinic) because of personal 
problems.  He was feeling depressed, had difficulty sleeping, 
and exaggerated startle response especially at night, leading 
to frequent awakening.  He was concerned about his handicap 
in reading and was pessimistic about his "future in specific 
and about the worth of mankind in general."  He had always 
been isolated from others socially and had no close friends.  
He was a convenient target for ridicule and consequently 
"gets into fights."  It was recorded that it was clear that 
his problems pre-dated his head injury, but a neurology 
consult for an opinion on possible organic deficit was 
requested.  There was no clinical psychologist for testing.  
The assessment was situation reaction with depressive 
features, R/O (rule out) mental deficiency.

A neurology consult later in November 1970, noted the head 
injury 10 years before, and the appellant's statement that he 
had virtually no difficulties until the summer of 1970, and 
since then he complained of difficulty with concentration and 
stiffness and tightness of his neck.  The only difficulty 
since the head injury had been difficulty with balance.  It 
was noted that he had come to the attention of the medical 
staff because of his difficulties in acquiring professional 
knowledge, even though he was a willing worker.  The 
impression was that if he had organic deficits as a result of 
his head injuries, the deficits were of such a subtle nature 
that they were not discernable on routine neurologic 
examination.  According to the record he had performed poorly 
in school long before his head injury.  It was suspected that 
the current problems may well have been related to mild 
intellectual deficiency.  An EEG was interpreted as within 
normal limits.

In February 1971 the appellant was seen with questionable 
schizophrenia.  His previous evaluations were noted.  
Recently he had become quite depressed and was sleeping more.  
While drinking the previous night he suddenly went wild and 
threatened to kill himself, and said that no one liked him.  
On examination he appeared depressed, and interpersonal 
contact was poor.  Association and themes appeared intact, 
and he was oriented in three spheres.  His "I.Q.' appeared 
quite limited.  The impression was depressive reaction, R/O 
mental deficiency, R/O psychosis, and R/O alcohol withdrawal.  
Several days later he was seen at a Binh Thuy treating 
facility, for a small laceration above the right eye, and 3 
sutures were used to close the wound.  Thorazine was 
prescribed.  A consultation request sheet prepared the next 
day, noted a fight the previous day with V.N. Navy personnel, 
and at that time he was agitated, had thoughts of 
persecution, and disoriented thoughts.  He was to be 
evaluated for suitability for his station, "RVN," and 
military service.  The provisional diagnosis was "R/O 
paranoia."  The consultation report noted that he was unable 
to see a psychiatrist that day, that he had been seen by both 
physicians at Binh Thuy, and it was felt he needed 
psychiatric evaluation to determine if he was fit for 
military duty.  The impression was paranoid personality with 
situational reaction.  

Mental health of evaluation March 13, 1971, noted that the 
appellant had been seen before, and continued to have 
problems with fighting and emotional outbursts while 
drinking.  It was recorded that limited intellectual capacity 
and lack of skill in the area of interpersonal relationships 
made him an easy target for jokes and fights.  He was well 
meaning with very low self-esteem, and when provoked would 
become combative and dangerous.  There was "no" indication 
of psychosis and he certainly did "not" have a paranoid 
personality as suggested in the record.  The appellant could 
best be described as an explosive personality or emotionally 
unstable personality.  He was psychiatrically cleared for 
administrative separation as unsuitable for military service, 
as a character and behavior disorder.  It was urged that he 
be retained if it was at all consistent with the needs of the 
Navy.  Valium was suggested as before, and might be used for 
management of anxiety.

The appellant was hospitalized at a facility in Long Beach, 
California April 2, 1971, and psychological testing was 
performed .  The admitting diagnosis was emotionally immature 
personality.  A background was set forth, as were the results 
of the various tests.  After adequate period of observation 
and evaluation a conference of staff psychiatrists reviewed 
the current findings and available records and agreed that 
the appellant had received maximum benefits of 
hospitalization.  The diagnosis was emotionally unstable 
personality, mild to moderate.  He was discharged fit for 
duty.

The appellant's original application for VA disability 
benefits was received in November 1971.  His claimed 
disabilities included "NP."  VA general medical examination 
in January 1972 found no evidence of a nervous disorder.  By 
rating action in April 1972, service connection was denied 
for emotional immature personality as a constitutional or 
developmental abnormality, and not a disability under the 
law.

VA clinic records for the appellant, received in March 1973, 
show treatment for various problems from November 1971 to May 
1972.  When seen in November 1971 his evacuation from Vietnam 
to Long Beach hospital, and discharge in April 1971 "(Battle 
Fatigue)," was noted.  He reported loss of self confidence 
and being indecisive.  He exhibited some loosening of 
association and denied hallucinations and delusions.  It was 
noted that his thinking may be "autistic."  He did not want 
psychiatric treatment.  It was felt he could use some time in 
a therapeutic situation and he was encouraged to reconsider.  
In December he was referred to a mental hygiene clinic based 
on the November observations.  He was unhappy, confused and 
lacked confidence to trust his fiancée, ability to control 
his temper, and his uncertainty about his own intellectual 
confidence.  Later in December it was noted he had low self 
esteem, and was mistrustful of others.  It was reported his 
early life was highly negative.  He was seen again in 
January, February, March, and April 1972, with anxiety and 
disconnected associations but did not make regular 
appointments for assistance.  

The appellant filed a claim for a nervous disorder in May 
1973, and was subsequently informed of the denial of the 1972 
claim, and the kind of evidence necessary to reopen his 
claim.  He again filed a claim for nerves, in October 1973.  
This statement was construed by the RO as an NOD.  Received 
later in October 1973 was a copy of a VA hospital summary for 
the appellant related to treatment in May and June 1973, when 
he sought admission feeling nervous and complaining of fear 
of hurting his family.  He gave a long history of physical 
and emotional deprivation.  The appellant and his spouse were 
interested in seeking marital therapy on the outside and the 
appellant was discharged.  The impression was depressive 
neurosis.  A January 1974 rating action denied service 
connection for depressive reaction, and a statement of the 
case which included notice for timely submission of a 
substantive appeal was issued in February 1974.  

Received in July 1975 was the appellant's claim for 
disability benefits to include a psychiatric disorder.  
Received in August 1975 was a summary of hospitalization for 
the appellant at South Bay Mental Health Service, in June and 
July 1975, when he sought help to control his hostile 
impulsive behavior towards his family.  He was unemployed, 
had marital problems, and a new baby.  He admitted to hearing 
voices and sounds at times, reported that they confused and 
angered him when they would not stop.  He believed that his 
wife, in-laws, neighbors, and potential employees were 
against him, seeing him as "ignorant" and a "nobody."  He 
expressed suicidal ideation  The diagnosis was psychotic 
depressive reaction R/O schizophrenia, paranoid type.  Also 
received in August 1975 were copies of VA records for the 
appellant, concerning hospitalization and evaluation in July 
1975.  He had been brought in following an overdose suicide 
attempt.  The diagnoses were depressive neurosis and 
inadequate personality disorder.  In September 1975 he was 
informed of the final February 1974 decision.  He filed a 
claim for nerves in October 1979, and was informed of the 
prior denials and the requirement for new and material 
evidence.

The appellant filed a claim for PTSD in July 1993.  

The appellant was seen at a VA clinic in May 1993 seeking a 
mental health referral.  An intake record, dated June 14, 
1993, noted medication for poor sleep, irritability, 
nightmares, and depression, for 8 years.  A current stress 
was inability to work secondary to industrial accident 1 year 
before.  He reported serving in the Navy, with 6 months in 
Antarctica, and 8 months in Vietnam, where he began to have 
mental problems such as nightmares, increased drinking, and 
anxiety.  He was evacuated to California, and discharged.  
The assessment was a long history of PTSD-like symptoms for 
which medications have been helpful.  The treating 
psychologist deemed it was "tough to determine if the 
symptoms were the result of psychosis or not" but noted that 
the appellant had functioned well occupationally until 
physical injury one year before.  The Axis I diagnosis was 
PTSD.  

During a VA psychiatric examination in October 1993, the 
appellant reported serving in a construction battalion in 
Vietnam for eight months, often being sent to small bases in 
central Vietnam with repeated exposure to combat and 
casualties.  At some bases he had to assist in perimeter 
defense, especially at night.  He stated that other members 
of his battalion were injured and he was often exposed to 
seriously injured civilians or death among civilians.  He 
carried a M-16, and was called on to use it several times.  
He recalled his truck hitting a mine but he was able to get 
back to base.  His drinking increased heavily and he was 
involved in fights.  He was evacuated from Vietnam to a 
hospital in California, and recalled only that he was in a 
very agitated state and kept heavily sedated throughout his 
admission.  Since service he had a problem with insomnia and 
nightmares about the dead bodies he saw.  He was easily 
agitated, hypervigilent, and suffered exaggerated startle 
responses.  The Axis I diagnoses were PTSD, and developmental 
learning disorder involving reading skills.

Received in November 1993 was a five page statement signed by 
the appellant, with the first page stamped with the name of a 
VA staff psychiatrist.  The statement indicated that the 
appellant was a plumber in the Seabees, initially assigned to 
Vietnam in September 1970, serving until April 1971.  He was 
based in Binh Thuy, and repaired equipment there and in the 
field.  In October 1970 he was in the field and present when 
a village suffered a mortar attack.  He reported picking up 
body parts afterwards.  He remembered over-hearing Marines 
laugh when talking about the ambush and death of six of his 
fellow Seabees.  On another occasion he was driving in the 
field when a mine disabled the truck.  He was sent home from 
Vietnam after an incident where he "lost control" and began 
attacking people and had to be psychiatrically restrained and 
sedated.  The appellant recalled that the feeling of being 
"in-country," and flashbacks were the primary symptoms at 
the time of his discharge.  After discharge he was OK for 
about two years, and his psychiatric problems in 1973 and 
1975 were noted.  In 1985 he began seeking outpatient care in 
Kern County.  It was recorded that he was still experiencing 
flashbacks and recurrent intrusive memories about his 
experiences in Vietnam.  

In an April 1994 statement the appellant reported that the 
village involved in the mortar attack was "Solid Anchor," 
and he was attached to the place in December 1970 "(i.e. 
mortar attack)."  He estimated that the death of his fellow 
Seabees occurred in February or March of 1971, near "Ben 
Tuy."  He did not recall their names, and only remembered 
one or two names of his fellow soldiers in the whole period.

In June 1994, the RO requested information from the United 
States Army and Joint Services Environmental Support Group 
(ESG), concerning the appellant's reported stressors.  The 
ESG response, in March 1995, was unable to verify that Solid 
Anchor, an advanced tactical support base located at Nam Canh 
on the site of a destroyed fishing village at the southern 
tip of South Vietnam, was mortared in December 1971.  
Further, additional specific detailed information was 
required to verify the mine incident and deaths of the 
Seabees.  

Received in May 1995 were copies of records from Kern County, 
concerning treatment for the appellant.  In February 1983 he 
described periods of raging anger in which he felt he might 
explode or harm someone.  The anger would increase as he 
became more depressed and more discouraged and felt his life 
was futile and worthless.  He described becoming 
progressively more confused and unable to think clearly and 
his memory and concentration grew more difficult.  He related 
service in Vietnam, where he repaired refrigeration units.  
He described a head injury at age 16, "when a car rolled 
over his head."  He sustained eight fractures of the skull, 
and facial injuries.  It was reported that as he becomes more 
tense and emotionally disturbed, he occasionally had vision, 
headaches, and flashes of color instead of thoughts.  He 
attributed his memory problems to his head injury.  The Axis 
I diagnoses were major depression, recurrent with rage 
reaction, and mixed organic brain syndrome, rule out 
explosive personality.  Records in 1992 show diagnoses of 
major depression with psychosis/psychotic features.  

VA records of treatment for the appellant, received in March 
1995, show treatment for medical problems in Los Angeles in 
1979, and for medical and psychiatric complaints from 1993 to 
1995, in Las Vegas, Nevada, and Bakersfield, California.  The 
diagnoses included, major depression, PTSD, PTSD and 
depression, and R/O PTSD.  

Received from the appellant in May 1995 were copies of 
medical records from various VA facilities, and records for 
private treatment in the 1980's and 1990's.  An emergency 
mental health report from Kern Medical Center, dated November 
14, 1984, shows the appellant was seen vocalizing multiple 
stressors, financial, marital and employment, and he was 
anxious.  His complaints included ringing in the ears, and he 
reported losing a friend to a brain tumor.  In reciting past 
medical history, he reported being hospitalized in a state 
hospital at age 17, in Las Vegas, for a mental breakdown.  He 
exhibited moderate anxiety, his insight and judgment were 
good, his memory was intact, attention and concentration were 
good, and he was oriented.  He expressed difficulty in 
controlling his temper, had little patience.  He displayed no 
symptoms of psychosis, and was not a danger to himself or 
others.  He was seen at a private medical clinic in May 1985 
with diagnoses of depression.

By rating action in July 1995 service connection was denied 
for PTSD, as the records showed no combat, and his reported 
stressors were not verified.  A NOD was submitted in November 
1995, ad a SOC was issued in December 1995.  In March 1996 
the appellant indicated that he had not received a SOC.  The 
appellant's representative, in April 1996 sent him a copy of 
the December 1995 SOC, and a VA Form 9, with the admonition 
that it was to be returned no later than July 17, 1996.  


	Evidence subsequent to the July 1995 decision:

The appellant submitted a request to "reopen claim for S/C 
PTSD condition" based on current treatment records from the 
Las Vegas medical center.  He also listed VA facilities where 
he had received treatment since 1973.  

Received in October 1996 was the appellant's request for an 
increase in compensation due to the increased severity of his 
PTSD.  He reported continuous treatment at a VA facility in 
Las Vegas, and hospitalization at Nellis Federal Hospital in 
July 1996 for 3 weeks.  He requested that the RO obtain 
treatment records from Las Vegas, and Nellis.  

The RO, in November 1997 provided the appellant with notice 
concerning his attempt to reopen his PTSD claim, the reason 
his PTSD claim was previously denied, and the requirement for 
new and material evidence.  

In December 1997 the appellant submitted a statement 
concerning his PTSD claim and the verification of stressors.  
He asserted that his "DD 214 states CIB award;" he was 
sedated at "Ben Tui" base hospital 4 days after his 
breakdown; he was medically evacuated to the Long Beach Naval 
Hospital in 1971; and that he had continually received 
treatment for mental health conditions since release from 
service.  

The appellant, in his VA Form 9, dated in February 1998, 
reported that he did not believe the VA used all of his SMR's 
(service medical records) because he was medically evacuated 
from "Da Nang" by way of "Ben Tuei," Republic of Vietnam.  
He noted that he "body bagged."  

In hearing testimony in April 1998, the appellant recounted 
his ability in service to repair things, that his base was 
fired upon, that he was out in the field to do repair work, 
and that a person in his hut discharged a pistol, and was 
taken away.  He reported that Solid Anchor was a port for the 
PBR's, and that he was in and out of there quite a bit.  It 
was noted that all night concussion grenades were thrown into 
the water, and that about March 14, an air strike hit a 
village nearby, Transcript (T.) pp. 1-3.  Not long after the 
air strike he was sent to have a head scan, and this was 
after he was hit in the head with a piece of pipe, and had to 
have 6 stitches.  After Vietnam he had nightmares with people 
talking to him in his sleep, and loud noises bothered him, T. 
pp. 4-5.  He reported treatment at Nellis in the spring of 
1997, and going to a local vet center every week.  The 
appellant stated that he was stationed at Solid Anchor, which 
was on the Mekong Delta, but his main station when he came 
from the United States was Cam Ranh Bay and from there he was 
sent into the field, T. pp. 6-8.  

VA outpatient clinic records from Las Vegas, from 1995 to 
1997, show assessments of major depression and PTSD.  In 
September 1996 there was an assessment of PTSD, and schizo-
affective disorder.  Psychological testing results reported 
June 25, 1997, noted testing in July 1996 showed some reading 
ability below the 11th grade achieved.  It was noted that 
overall he scored WNL on the Wechsler but with severe 
deficits on digits, backward sub-test, and mental control.  A 
few months before testing at Loma Linda had achieved similar 
results.  It was indicted that there was no need for further 
testing.  On June 30, 1997, it was recorded that the 
appellant was a Vietnam "combat" veteran, and the 
Mississippi scale score was within one standard deviation of 
the mean, suggesting some residual emotional sequale from 
combat stress.  On December 18, 1997, he reported nightmares, 
that it was the enemy that shot and hit the local village, 
and that "we" had to pick up the bodies of 9 or 10 
children.  He reported losing six buddies in one day, being 
out in the delta by himself, and being hit with a pipe by a 
Vietnamese.  The assessment was inadequate control of PTSD 
and bipolar symptoms.  

In May 1998 the RO received medical records from the 
veteran's outreach program, Las Vegas, Vet Center.  The 
records from 1996 to 1998 reveal a note in August 1996 that 
the appellant was a Seabee in construction in Vietnam, and 
was shot at by snipers.  He was in a PTSD support group, with 
assessments of PTSD.

Also received in May 1998 were copies of outpatient records 
for the appellant at Las Vegas, from 1995 to present.  In 
January 1997 it was reported that although the appellant 
claimed memory loss, when asked to repeat three unrelated 
objects after ten minutes, he was capable of following 
through.  There were diagnoses of bipolar disorder and PTSD.  
Included in the documents were copies of records associated 
with the appellant's hospitalization at Mike O'Callaghan 
Federal Hospital, in August 1997.  The appellant reported 
feeling sad most of the time, crying for no apparent reason, 
and having intrusive thoughts about his experiences in the 
Vietnam war.  The mental status examination impression was 
the appellant appeared to be intoxicated with opiates and 
benzodiazepines, especially Tylenol with codeine and 
temazepam, and that this was exacerbating his PTSD and 
depression.  It was noted that he had a history of over-
medicating himself, or talking physicians into over-
medicating him.  The Axis I diagnoses were benzodiazepine and 
opiate intoxication; benzodiazepine abuse; depressive 
disorder, not otherwise specified; and PTSD; alcohol abuse, 
sustained full remission.  

A VA outpatient record dated January 23, 1997, noted that the 
appellant was being seen for clearance to Nellis Federal 
hospital the 24th , for depression.  The Axis I diagnosis was 
schizoaffective versus major depression, recurrent, severe, 
psychotic.  A December 18, 1998 record noted that the 
appellant was hearing voices and having funny dreams where 
the war would start and he would start killing things.  A 
December 30 record noted depression, hearing faint voices off 
in the dark, and people "I lost, the dead ones.  The funny 
ones."  

The appellant was hospitalized in a VA medical facility in 
April 1999 with recent mood swings and significant depressive 
spells.  He also implied that he was having auditory 
hallucinations, and when asked what kind of visions he was 
having, he replied that they were "buddies that got killed 
come back to talk to me."  The Axis I diagnosis was bipolar 
disorder, mixed type, and the Axis II diagnosis was 
personality disorder, not otherwise specified.

Received in July 1998 were additional outpatient clinic 
records from Las Vegas.  A December 24, 1998, record noted 
that the appellant's Vietnam stressors included "Friends 
getting killed, kids getting killed, having to put them in 
body bags."  He reported thievery, poverty, uncleanness, 
bombing, rockets, and screaming.  He reported hearing voices 
at night.  The assessment was PTSD and secondary bipolar 
disorder.  A July 7, 1999, report noted that the appellant 
complained about his inability to remember.  The assessment 
was PTSD.  It was noted that psychogenic amnesia was one of 
the symptoms of PTSD, and could be the reason he doesn't 
remember where his unit was attacked.  It was equally likely 
that his global memory loss is the reason his memory is poor.  
It was noted that his secondary major depression was still 
significant.  

Also received in July 1999 were medical records associated 
with the appellant's claim for Social Security Administration 
(SSA) disability benefits.  Much of the material was 
duplicative of records previously submitted.  However, a 
private medical record dated in late September 1991 noted a 
long history of depressive and psychotic symptoms.  Private 
evaluations from May to September 1992 show diagnoses of 
major depression with psychosis.  

In July 1999 the appellant completed VA Form 21-95-1 
pertaining to specific information concerning stressor 
incidents.  He reported that his base camp was Solid Anchor 
near Binh Thuy, and that he was in CB 203.  He wrote that his 
problems stemmed from mortar attacks on Vietnamese children, 
constant patrolling of delta area, and numerous firefights.


Analysis

A determination of service connection for PTSD requires 
medical evidence establishing a clear diagnosis thereof, 
credible supporting evidence that the claimed service 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed service stressor.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the requisite combat 
citations will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in service 
stressors.  38 C.F.R. § 3.304(f) (1999).  If he was not 
engaged in combat, or if he was but the claimed stressor(s) 
are not related to combat, his lay testimony of in service 
stressors is insufficient, standing alone, to establish 
service connection, it must be corroborated by credible 
supporting evidence.  While service records are not the only 
means of corroborating the existence of the stressors, those 
service records which are available must support, i.e. must 
not contradict, his lay testimony concerning his non-combat 
related stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  
In this case the veteran has alleged that he engaged in 
combat.  There is no award or decoration nor any other 
indicator in the record that would constitute prima facie 
confirmation that the veteran personally "engaged in combat 
with the enemy."  There is no service department 
documentation that the veteran engaged in combat with the 
enemy.  His awards and decorations only show that he served 
in Vietnam, and while the areas of combat in Vietnam were 
quite fluid, not everyone that served in Vietnam can be 
presumed to have engaged in combat with the enemy.  

Turning then to the appellate issue, evidence is new when not 
merely cumulative of other evidence in the record, and 
material when relative to and probative of the issue at hand.  
For the limited purpose of determining whether evidence is 
new and material, its credibility must be presumed, except as 
to assertions that are inherently incredible or that are 
beyond the competence of the party making the assertion.  
Justus v. Principi, 3 Vet. App. 510 (1992); King v. Brown, 5 
Vet. App. 19 (1993).  

Hence, in order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  In determining whether evidence is thus probative 
(that is, whether it supplies evidence the absence of which 
was a specified basis for the last final disallowance), the 
specified basis or bases, as discernible from that last 
decision, for the disallowance must be considered.  See 
Evans.  The specified bases for the final denial of service 
connection for PTSD by the RO were that there was no credible 
supporting evidence that he was in combat, the ESG was unable 
to verify the claimed in-service stressor of a mortar attack, 
and the evidence available did not establish that a stressful 
experience occurred.  Therefore, there was no medical 
diagnosis of PTSD based on verified stressors.

In regard to the evidentiary assertions made by the appellant 
since July 1995, they include vast amounts of repetition of 
accounts and arguments that were before the RO in July 1995 
concerning events in service and thereafter.  These 
assertions are redundant and cumulative and thus are not new.  
In any event, in order to successfully reopen this claim on 
the facts of this case, the burden is upon the claimant to 
submit evidence addressing his reported stressors, and 
medical diagnosis based on verifiable stressors.  

The diagnoses of PTSD after July 1995 continued to be based 
on the appellant's uncorroborated accounts of stressors, 
accounts previously rejected by the RO.  The Mississippi test 
results were interpreted on the assumption the appellant was 
a "combat" veteran, which was a false assumption.  The 
record does not show that combat or any of the reported 
stressors have been verified.  There is no evidence that any 
of the diagnoses were based on individual research, evidence 
not otherwise available to previous examiners, or complete 
review of the appellant's file.  Hence, in order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence may be not cumulative of 
evidence of record at the time of the last prior final 
disallowance, and must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Here there is no 
evidence verifying combat, or specific stressors, and the 
diagnoses of PTSD were based on history as recited by the 
appellant, as they were before July 1995, and thus cannot 
serve as a basis for reopening the previously-denied claim.  

In passing the Board notes that even if the merits of the 
appellant's claim were to be approached, serious obstacles 
are apparent on the face of significant discrepancies 
concerning bases to which he was assigned in Vietnam, each 
widely separated geographically, ranging form Da Nang in the 
North to Cam Ranh Bay in the middle, and Solid Anchor at the 
tip of South Vietnam.  All within a period of six months.  
His story as to how the casualties in the local Vietnam 
village occurred has also changed, from an airstrike, to 
mortar attack, and attack by the enemy.  The time of the 
attack on the village has also changed, from October, to 
December, to March.  There are other discrepancies, but the 
point is that the appellant's stressor stories were not 
verified before July 1995, they have not been verified since 
July 1995, and the changes over the years certainly cloud 
what ever chance there might have been for verification.


ORDER

As new and material evidence has not been submitted to reopen 
a claim for service connection for PTSD, the claim is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

